Citation Nr: 9921908	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  94-45 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to April 
1978.  He died in July 1992 and the appellant is his widow.  
This case comes to the Board of Veterans' Appeals (Board) 
from a December 1992 RO decision which denied service 
connection for the cause of the veteran's death.  


FINDING OF FACT

The appellant has not submitted competent evidence to show a 
plausible claim for service connection for the cause of the 
veteran's death.  


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from October 1954 to April 
1978.  He died in July 1992.  During his lifetime, his 
established service-connected conditions included 
degenerative changes of the cervical spine and knees, chronic 
low back strain with degenerative disc disease, cryptitis 
with history of rectal abscess, bursitis of the right 
shoulder, and hiatal hernia.  Effective from May 1978 until 
the veteran's death in July 1992, the combined compensation 
rating for all service-connected conditions was 30 percent.  

Service medical records from the veteran's 1954 to 1978 
period of active duty show no findings or diagnosis of 
degenerative brain disease, and there are no post-service 
medical records to suggest the veteran had such condition 
until about a year before his death in 1992.  

The veteran's death certificate reveals that he died at his 
residence on July 3, 1992.  The immediate cause of death was 
degenerative brain disease.  No other causes of death were 
listed.  The approximate interval between onset and death was 
listed as 11 months.  

An autopsy was performed on July 4, 1992.  The autopsy report 
notes that, according to the veteran's wife, he was pursuing 
normal activities and was in excellent health prior to August 
1991.  However, in August 1991, he started to complain of a 
burning sensation in his feet and legs.  By the fall, his 
condition had worsened and he started falling.  Subsequently, 
he developed memory loss, slurred speech, and was unable to 
walk.  The report revealed that based on the deterioration in 
his condition in less than a year's period, the final 
anatomic diagnosis was Creutzfeldt-Jakob disease.  

The claims folder contains no other post-service medical 
evidence related to degenerative brain disease, including 
Creutzfeldt-Jakob disease.  

In a May 1993 statement, the appellant indicated that her 
husband's illness began in August 1991 with burning at the 
bottom of his feet and feeling of hot skin on his legs from 
his knees down.  She stated that his symptoms continued to 
deteriorate and his physicians mentioned Creutzfeldt-Jakob 
disease as a possible diagnosis.  She related that the 
veteran's physicians inquired about his service in Southeast 
Asia and asked if he ate monkey meat or monkey brains.  The 
appellant noted that some literature listed monkey meat or 
brains as a cause of Creutzfeldt-Jakob disease.  The 
appellant stated that her husband denied eating monkey meat 
or brains; however, she felt that he could not be sure about 
it.  She stated that his doctors said that the condition was 
caused by a slow virus with an incubation period of up to 20 
years.  She stated that he was diagnosed with Creutzfeldt-
Jakob disease in March 1992.  The appellant opined that the 
veteran contracted the slow virus that caused Creutzfeldt-
Jakob disease during his service in Vietnam.  

In statements in March 1995 and May 1999, the appellant's 
representative argued that the veteran's established service-
connected conditions may have advanced during his lifetime to 
the point where they may have contributed to the death 
process.  No medical records were submitted to support this 
allegation.

II.  Analysis

The appellant essentially contends that during service the 
veteran contracted a virus from an unknown source which led 
to fatal degenerative brain disease (Creutzfeldt-Jakob 
disease) and which warrants service connection for the cause 
of his death.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  

The threshold question in this case whether the appellant has 
met her initial burden of submitting evidence to show that 
her claim for service connection for the cause of the 
veteran's death, is well grounded, meaning plausible.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If she has not done so, there is no VA duty to 
assist her in developing the claim, and the claim must be 
denied.  Id.  

For a claim to be well grounded, it must be supported by 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  When, as in the present case, the 
determinative issue involves questions of medical diagnosis 
and causation, competent medical evidence is required to make 
the claim well grounded; lay opinions by the appellant on 
such matters are not competent and do not serve to make the 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For a claim of service connection for the cause of a 
veteran's death to be well grounded, there must be competent 
medical evidence that an established service-connected 
disorder caused or contributed to death, or medical evidence 
that the conditions involved in death are linked to service 
or to an established service-connected condition.  Ruiz v. 
Gober, 10 Vet. App. 352 (1997); Johnson v. Brown, 8 Vet. 
App. 423 (1995).  

Service medical records from the veteran's 1954-1978 period 
of active duty are negative for findings or diagnosis of 
Creutzfeldt-Jakob disease, and post-service medical evidence 
do not suggest the condition existed until about a year 
before the veteran's death in 1992.  The death certificate 
notes that the immediate cause of death was degenerative 
brain disease and the time between the onset of the condition 
and death was 11 months.  The autopsy report contains similar 
information.

No competent medical evidence has been submitted to show that 
the fatal degenerative brain disease is linked to active duty 
or to an established service-connected condition, as required 
for a well-grounded claim for service connection for the 
cause of death.  Ruiz, supra; Johnson, supra.  The Board 
notes the contentions of the appellant that the veteran 
contracted Creutzfeldt-Jakob disease during his service in 
Vietnam.  However, such statements do not constitute 
competent medical evidence for a well-grounded claim since, 
as a layman, she has no competence to give a medical opinion 
on the diagnosis or etiology of a disorder.  Grottveit, 
supra.  Similarly, while the appellant has claimed that 
doctors speculated that the etiology of the Creutzfeldt-Jakob 
disease had a possible relationship to the veteran's service 
in Vietnam, her lay assertion of what a doctor purportedly 
said is too attenuated and inherently unreliable to 
constitute competent medical evidence.  Dean v. Brown, 8 
Vet.App. 449 (1995). 

While the appellant's representative conjectures that the 
veteran's established service-connected conditions (cervical 
spine, low back, knee, and right shoulder disabilities, 
cryptitis, and a hiatal hernia) may have advanced during his 
lifetime to the point where they contributed to death, 
absolutely no medical evidence has been submitted to support 
this theory.  Competent medical evidence is required to make 
the claim well grounded, and there is no medical evidence to 
support the contribution theory.  Ruiz, supra; Johnson, 
supra.  

In the absence of competent medical evidence of causality, as 
discussed above, the appellant's claim for service connection 
for the cause of the veteran's death is implausible and must 
be denied as not well grounded.  38 U.S.C.A. § 5107(a).




ORDER

Service connection for the cause of the veteran's death is 
denied.   




		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

 

